Allen, J.
delivered the opinion of the Court.
The Court is of opinion that the guardian has no authority to file a bill in his own name against a former guardian, for an account of his transactions in relation to the wards’ estate : The bill should have been filed in the names of the infants by their next friend or guardian. The guardian is liable to an action of account at *303common law, by the infant after he arrives at age; and the infant. Avhile under age may, by his next friend, call the acting guardian, or any preceding guardian, to account by bill in chancery. Whilst there is nothing in the scope of the authority of the guardian which empowers him to sue in his own name in such a case, much inconvenience would flow from such a proceeding. If the infant should attain full age before the termination of the controversy, the same could not be continued in his own name, he being no party to the suit; and the same result would follow upon the removal or death of the guardian. The Court is therefore of opinion, for the reasons aforesaid, that there was no error in the decree dismissing the bill; and without expressing an opinion on any other question arising in the cause, doth adjudge, order and decree, that the decree be affirmed; and that the appellee recover of the appellant his costs, &c.
But this affirmance is without prejudice to any suit for the same cause, instituted by the wards if of age, or in their names by their next friend, if infants.
Decree affirmed.